CHRISTIAN, J.
The offense is transporting intoxicating liquor ; the punishment, confinement in the penitentiary for one year.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
It was charged in the indictment that appellant transported intoxicating liquor. The judgment recites that appellant is guilty of the offense of transporting liquor, and the sentence is in like terms. The judgment and sentence are reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for the offense of transporting intoxicating liquor.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved .by the court.